Exhibit 10.5

 

[g255661kki001.gif]

 

GENERAL ASSIGNMENT OF RENTS

 

Date: August 26, 2011

 

Assignor:  FARM SPRINGS ROAD, LLC.  A(n) o individual(s) o corporation

x limited liability company o partnershipo                organized and
registered under the laws of the State of Connecticut.

Organizational Identification Number (if any)                 (Note:  this
number is not the same as the Taxpayer Identification Number.)

 

Chief executive office/residence: c/o GTJ REIT, Inc., 444 Merrick Road,
Suite 370, Lynbrook, New York 11563

 

Assignee:  MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation having its offices at One Fountain Plaza, Buffalo, New York 14203,
Attn: M&T Real Estate, Inc.

 

WHEREAS, Assignee has extended credit to, or that is guaranteed by, Assignor and
that is secured in part by a Mortgage dated on or about the date of this
Assignment (together with any extensions, supplements, modifications,
amendments, and consolidations thereof, collectively referred to herein as the
“Mortgage”) encumbering the Premises (as defined in the Mortgage) (including the
land described on the attached Schedule A) and securing the Indebtedness (as
defined in the Mortgage); and

 

WHEREAS, Assignee has required Assignor in connection with the Indebtedness to
make the assignments and grant to Assignee the rights set forth in this
Assignment; and

 

WHEREAS, Assignee desires to grant Assignor a conditional license to collect and
use the income derived from the Premises and to take certain leasing actions in
the ordinary course of business.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is acknowledged, Assignor covenants with
Assignee so long as this Assignment is in effect as follows:

 

1.     DEFINITIONS.

 

a.               “Default” under this Assignment shall exist (i) if any
representation made by any Assignor in this Assignment is found to have been
untrue or misleading in any material respect at the time it was made, (ii)  if
any Assignor fails to observe any covenant made in this Assignment and (A)
fails, upon notice from Assignee advising such Assignor of such failure, to cure
the failure within thirty (30) days, (B) ceases to pursue diligently the cure of
the failure or (C) repudiates in writing its obligation to cure the failure, or
(iii) if an “Event of Default” exists under the terms of the Mortgage or any
other Loan Document.

 

b.              “Leases” means all of Assignor’s right, title and interest, now
or in the future, under any leases or other agreements, written or oral,
conferring any tenancy or right to occupy, possess or use any portion of the
Premises (together with all extensions, renewals and modifications of any
Lease), all guaranties of the tenants’ performance of obligations under any
Lease, Assignor’s interest in any further leases, subleases, lettings or
agreements upon or covering use or occupancy of all or any part of the Premises,
and all other agreements conferring any right to collect Rents, including
Assignor’s rights to cancel, modify, terminate, or accept the surrender of any
Lease, to remove and evict the tenants under any Lease, or to increase or reduce
Rents.

 

c.               “Leasing Actions” means all executions, modifications,
terminations, and extensions of any Lease, all grants of purchase options or
rights of first refusal, and all other actions taken by any Assignor in
exercising its rights as landlord under any Lease.

 

d.              “Loan Documents” means all documents entered into in connection
with the Indebtedness, the Mortgage, the Note (as defined in the Mortgage) or
this Assignment.

 

CM-026-NY (11/04)

 

© Manufacturers and Traders Trust Company, 2004

 

1

--------------------------------------------------------------------------------


 

e.               “Rents” means all rents, income, receipts, issues and profits
and other benefits paid or payable for using, leasing, subleasing, licensing,
possessing, operating from or in, residing in, selling, mining, extracting
minerals from, or otherwise enjoying the Premises, whether presently existing or
arising in the future, to which any Assignor may now or hereafter become
entitled or may demand or claim, including security deposits, amounts drawn
under letters of credit securing tenant obligations, minimum rents, additional
rents, parking revenues, deficiency rents, termination payments, space
contraction payments, liquidated damages following default under any Lease,
premiums payable by tenants upon their exercise of cancellation privileges,
proceeds from lease guarantees, proceeds payable under any policy of insurance
covering loss of rents resulting from untenantability caused by destruction or
damage to the Premises, all rights and claims of any kind which any Assignor has
or may in the future have against the tenants under the Leases, lease
guarantors, or any subtenants and other occupants of the Premises; all proceeds
of any sale of the Premises in violation of the Loan Documents, any future award
granted any Assignor in any court proceeding involving any tenant in any
bankruptcy, insolvency, or reorganization proceedings in any state or federal
court; and any and all payments made by any tenant in lieu of rent.

 

2.              ASSIGNMENT.

 

a.               Until such time as the Indebtedness is indefeasibly paid in
full, Assignor does hereby grant, sell, transfer, set over, deliver, and
absolutely, unconditionally and irrevocably assign unto Assignee the Leases and
the Rents, to have and to hold the same unto Assignee and unto its successors
and assigns forever.

 

b.              This Assignment is made in support of the Indebtedness and in
support of the payment, observance, performance and discharge of all
obligations, conditions covenants, and warranties contained in the Mortgage and
the other Loan Documents.  This Assignment is and shall be primary and on a
parity with the real estate conveyed by the Mortgage.

 

3.              LICENSE TO COLLECT AND USE RENTS.  Assignee grants to Assignor a
conditional license, subject to Assignee’s rights under Section 5 of this
Assignment, to collect the Rents, in trust for Assignee, to use them solely for
the maintenance of the Premises and the repayment of the Indebtedness and, so
long as no Default exists, to make the balance of the Rents available for use of
and distribution to Assignor.  This license extends only to Rents collected no
more than one month in advance.

 

4.              LICENSE TO TAKE CERTAIN LEASING ACTIONS.

 

a.     Assignee grants to Assignor a conditional license, subject to Assignee’s
rights under this Assignment, to take all Leasing Actions, as trustee for
Assignee, provided such Leasing Actions are not excluded from the scope of such
Assignor’s license under Section 4(b) of this Assignment and are taken in strict
compliance with the terms of this Assignment.

 

b.              The license granted by Assignee under this Section 4 does not
extend to (i) the amendment, cancellation, abridgement, termination, or other
modification of any lease of the Premises or of any portion thereof (except in
accordance with the terms of any such lease) or (ii) acceptance of any
prepayment of installments of rent to become due thereunder for more than one
month in advance, without the prior written consent of Assignee.  Assignor shall
not take any Leasing Action or make any new lease in place of any lease renewal
or extension of any lease of the Premises or any portion thereof (other than
those that Assignor as landlord may be required to grant by the terms of an
existing lease) without the prior written consent of Assignee, which consent
shall not be unreasonably withheld or delayed.  Upon request by Assignee,
Assignor shall promptly furnish to Assignee a written statement containing the
names and mailing addresses of all lessees of the Premises or of any portion
thereof, the terms of their respective leases, the space occupied and the
rentals payable thereunder and copies of their respective leases and shall
cooperate in effecting delivery of notice of this covenant to each affected
lessee.

 

5.              ASSIGNEE’S APPROVAL OF LEASING ACTIONS.  Leasing Actions that
Assignor is not expressly licensed to take under Section 4 of this Assignment
require Assignee’s advance written approval.  Assignor shall request such
approval in a writing.  The request shall be accompanied by (i) a copy of the
form of lease, lease amendment or other written instrument that is to effect the
proposed Leasing Action and (ii) any financial materials (such as credit
reports, tenant financial statements, or retail tenant sales information) used
by any Assignor in arriving at its decision to take the proposed Leasing
Action.  Assignee may, in the exercise of its reasonable discretion, request any
additional documentation required to permit its analysis of the proposed Leasing
Action.

 

6.              DELIVERY OF LEASE DOCUMENTS.  Upon request of Assignee from time
to time, Assignor shall promptly deliver to Assignee complete documentation
evidencing those Leasing Actions taken by such Assignor pursuant to its license
not previously delivered.  Assignor shall certify to Assignee that all such
Leasing Actions have been taken in compliance with terms of this Assignment.

 

2

--------------------------------------------------------------------------------


 

7.              ASSIGNOR’S REPRESENTATIONS AND WARRANTIES.  Assignor represents
and warrants as follows:

 

a.               Assignor is the owner in fee simple absolute of the Premises,
has good title to the Leases and Rents and has good right to assign them. No
other natural or legal person has any right, title or interest to any Assignor’s
interest in the Leases and Rents.

 

b.              Assignor has duly and punctually performed all of the landlord’s
obligations, covenants, conditions and warranties under the terms of the Leases.

 

c.               To Assignor’s best knowledge, no tenant under any Lease is in
material default in the performance of its terms.

 

d.              Assignor has not previously sold, assigned, transferred,
mortgaged, or pledged the Leases or the Rents.

 

e.               The Leases delivered to Assignee in connection with the
execution and delivery of the Mortgage are valid, unmodified (except pursuant to
modifications that have been delivered to Assignee) and are in full force and
effect.

 

f.                 No Rent that will accrue under any Lease has been waived,
released, discounted, set off or otherwise discharged or compromised.

 

g.              No Assignor has received any funds or deposits from the tenant
under any Lease in excess of one month’s Rent, other than security deposits or
advance rents in respect of periods of the rental term that have elapsed.

 

8.              ASSIGNOR’S COVENANTS.  Assignor hereby covenants as follows:

 

a.               Assignor shall observe, perform and discharge, duly and
punctually, such Assignor’s obligations, covenants, conditions and warranties
under the terms of the Leases, the Mortgage, this Assignment and the other Loan
Documents.

 

b.              Assignor shall use commercially reasonable efforts to cause the
tenants under the Leases to perform their obligations under the Leases.

 

c.               No Assignor shall take any Leasing Action without Assignee’s
advance written approval, except as expressly permitted under the license
granted to such Assignor under Section 4 of this Assignment.

 

d.              Assignor shall appear in and defend any action or proceeding
arising under, or in any manner connected with the Leases or the obligations,
duties or liabilities of such Assignor and the tenants under the Leases.

 

e.               Assignor shall execute and deliver to Assignee from time to
time such further assignments and instruments as Assignee reasonably may request
in order to effectuate the intent of this Assignment.

 

f.                 Assignor shall, promptly upon execution, send Assignee a full
and complete copy of any new Lease.

 

g.              If any Assignor receives any written or oral notice from any
tenant asserting a material default by the landlord under any Lease, or advising
such Assignor that a condition exists which may become a material default with
the passage of time, such Assignor shall send a copy or memorandum of the notice
to Assignee.

 

h.              Assignor agrees, upon written request of Assignee, to notify the
tenants under the Leases of this Assignment, to direct them in writing to send
Assignee, simultaneously, copies of all notices of default that they serve on
such Assignor, and to require them, at Assignee’s request, to pay all future
Rent directly to Assignee.  The Rents and copies of such notices shall be sent
to Assignee at such address as is specified by Assignee from time to time.

 

i.                  No Assignor shall create or permit any lien, charge, or
encumbrance of the Leases or of the Rents or pledge, transfer, or otherwise
assign the Leases or the Rents unless at Assignee’s request.

 

j.                  Assignor shall consent to neither an assignment of the
tenant’s interest in any Lease nor to any tenant’s subletting all or any portion
of the Premises leased by it except to the extent such consent expressly may be
required by the terms and conditions of any Lease in effect on the date of this
Assignment or entered into in strict compliance with the terms of this
Assignment.

 

3

--------------------------------------------------------------------------------


 

9.              ASSIGNEE’S RIGHTS UPON DEFAULT.

 

a.               Upon Default, Assignee may by notice to any Assignor
immediately terminate such Assignor’s licenses under either or both of Sections
3 and 4 of this Assignment, regardless of whether the Premises or any other
collateral adequately secures the eventual repayment of the Indebtedness.  Upon
the termination of any Assignor’s license under Section 3 of this Assignment,
such Assignor shall immediately deliver to Assignee all Rents then in such
Assignor’s possession, and all Rents then due or accruing thereafter shall be
payable by tenants directly to Assignee.  This Assignment shall constitute a
direction to and full authority to any tenant of the Premises, upon Assignee’s
written request, to pay all Rents to Assignee, without requiring Assignee to
prove to the tenant the existence of Default.  Assignor agrees to deliver
immediately to Assignee any Rents received by such Assignor after the
termination of such Assignor’s license under Section 3 of this Assignment.  At
Assignee’s written request, Assignor shall execute such further assignments to
Assignee of any Lease as Assignee may in its sole judgment request.  This
Assignment is given in connection with the Mortgage and in support of the
performance of such Assignor’s obligations under the Loan Documents, and nothing
herein contained shall be construed as constituting Assignee as an
“Assignee-in-possession” of the Premises.

 

b.              Assignee shall apply Rents it collects as follows:  (i) first,
to the payment of late and other charges, if any, due and payable under the Loan
Documents; (ii) second, to the repayment of any sums advanced by Assignee for
the payment of any insurance premiums, taxes, assessments or other impositions
or charges against the Premises; (iii) third, to the payment of any other sums
due from any Assignor to Assignee pursuant to the Loan Documents (other than the
amounts described in clauses (v) and (vi) below); (iv) fourth, to the payment of
any obligations of any Assignor under any environmental indemnity agreement; (v)
fifth, to the payment of interest and principal then due with respect to the
Indebtedness; (vi) sixth, to the establishment and maintenance of an escrow
account for the payment of impositions on the Premises in accordance with the
Loan Documents; (vii) seventh, to the payment to unaffiliated third parties of
ordinary expenses incurred in connection with operation of the Premises,
including reasonable and customary third-party management fees not exceeding
four percent (4%) of effective gross income; (viii) eighth, to establish a fund
to be held by Assignee in its general account, without interest, as additional
security for the Indebtedness pending the cure of all Defaults, and to be
disbursed by Assignee in its reasonable discretion to permit such Defaults to be
cured; and (ix) ninth, after the cure of all Defaults and only thereafter, the
balance of the Rents shall be distributed to any Assignor or to the order of any
Assignor.

 

c.               Assignor agrees that Assignee’s exercise of its rights under
this Section 9 shall give rise to neither (i) an accord and satisfaction with
respect to any obligation not fully performed by such Assignor or completely
satisfied through the application of Rents by Assignee nor (ii) a waiver of any
rights or remedies of Assignee.

 

d.              Upon the cure of all Defaults, Assignee may, in its sole and
absolute discretion, by notice to any Assignor, reinstate either or both of the
licenses granted to such Assignor under Sections 3 and 4 of this Assignment.

 

10.       EXPENSES.  Assignor shall pay to Assignee on demand all reasonable
costs and expenses (including but not limited to attorneys’ fees and
disbursements whether for internal or outside counsel) incurred by Assignee in
connection with this Assignment, the Indebtedness or the Mortgage including
costs of collection, of preserving or exercising any right or remedy of Assignee
under this Assignment or any related assignment or guaranty, of workout or
bankruptcy proceedings by or against Assignor, of defending against any claim
asserted as a direct or indirect result of the Indebtedness or of performing any
obligation of any Assignor pursuant to this Assignment or otherwise (including
but not limited to payment of any amount any Assignor is obligated to pay
pursuant to this Assignment and performance of any obligation of Assignor
pursuant hereto).  Assignee reserves the right to have Assignor pay, upon
demand, administrative fee(s) in regard to any administrative action Assignee is
required or requested to take including the preparation of discharges, releases
or assignments to third parties.  Costs and expenses shall accrue interest at
the default rate set forth in the Note from the date of demand until payment is
actually received by Assignee.  Each such cost and expense and any interest
thereon shall constitute part of the Indebtedness and be secured by this
Assignment and may be added to the judgment in any suit brought by Assignee or
its agents against any Assignor on this Agreement.

 

11.       NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Assignor
(at its address on Assignee’s records) or to Assignee (at the address on page
one and separately to Assignee officer responsible for any Assignor’s
relationship with Assignee).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal service and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express).  Notice by e-mail is not valid notice under
this or any other assignment between any Assignor and Assignee.

 

12.       NOTICE OF NON-COMPLIANCE.  Assignor shall notify Assignee in writing
of any failure by any Assignor to comply with any provision of this Assignment
or any Loan Document immediately upon learning of such non-compliance, or if any
representation, warranty or covenant contained in any such document is no longer
true.  Assignor shall also immediately notify Assignee in writing if there is
any material adverse change in any of the information or financial statements
supplied

 

4

--------------------------------------------------------------------------------


 

to Assignee to induce Assignee or any affiliate of Assignee (“Affiliate”) to
extend credit to Assignor or any party which Assignor has guarantied the debt of
or if such information or financial statement is required under this Assignment
or any Loan Document.

 

13.       COVENANTS SHALL RUN WITH THE LAND.  The covenants and Assignor’s
obligation hereunder shall run with the land and bind Assignor, each heir, legal
representative, successor and assign of Assignor and each subsequent owner,
encumbrancer, tenant and subtenant of the Premises or any portion thereof, and
shall inure to the benefit of, and be enforceable by, Assignee and each
successor and assign of Assignee.

 

14.       NONWAIVER.  All rights and remedies of Assignee under this Assignment
and the Loan Documents are cumulative, and no right or remedy shall be exclusive
of any other right or remedy.  No single, partial or delayed exercise by
Assignee or its agents of any right or remedy shall preclude full and timely
exercise by Assignee or its agents at any time of any right or remedy of
Assignee without notice or demand, at Assignee’s sole option.  No course of
dealing or other conduct, no oral assignment or representation made by Assignee
or its agents or usage of trade shall operate as a waiver of any right or remedy
of Assignee.  No waiver of any right or remedy of Assignee hereunder shall be
effective unless made specifically in writing by Assignee.  No notice or demand
on an Assignor in any case shall entitle such Assignor to any other or further
notice in similar or other circumstances.

 

15.       TERM; SURVIVAL.  The term of this Assignment shall continue until the
Indebtedness has been fully and irrevocably paid to Assignee’s satisfaction. 
Assignor’s obligation to pay the costs and expenses hereunder shall survive the
term of this Assignment.  If after receipt of any payment of all or any part of
the Indebtedness, Assignee is for any reason compelled to surrender such payment
to any person or entity because such payment is determined to be void or
voidable as a preference, impermissible set-off, or a diversion of trust funds,
or for any other reason, this Assignment shall continue in full force
notwithstanding any contrary action which may have been taken by Assignee in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to Assignee’s rights under this Assignment and shall be deemed
to have been conditioned upon such payment having become final and irrevocable.

 

16.       MISCELLANEOUS.  This Assignment is absolute and unconditional.  All
documents, including the Loan Documents and any other document required to be
executed by an Assignor.  Debtor (defined in the Mortgage) or Guarantor (defined
in the Mortgage) in connection with the transaction contemplated hereby
constitute the entire assignment and understanding between the parties hereto
with respect to such transaction and supersedes all prior negotiations, courses
of dealing, understandings, and agreements between such parties with respect to
such transaction.  This Assignment is a binding obligation enforceable against
Assignor and its heirs and legal representatives and its successors and assigns
and shall inure to the benefit of Assignee and its successors and assigns.  Any
reference herein to “Assignee” shall be deemed to include and apply to every
subsequent holder of this Assignment and any reference herein to “Assignor”
shall include; (i) any successor individual or individuals, association,
partnership, limited liability company or corporation to which all or
substantially all of the business or assets of Assignor shall have been
transferred; (ii) in the case of a partnership Assignor, any new partnership
which shall have been created by reason of the admission of any new partner or
partners therein, or by reason of the dissolution of the existing partnership by
voluntary assignment or the death, resignation or other withdrawal of any
partner; and (iii) in the case of a corporate or limited liability company
Assignor, any other entity into or with which Assignor shall have been merged,
consolidated, reorganized, or absorbed.  Unless the context otherwise clearly
requires, references to plural includes the singular and references to the
singular include the plural; the word “or” has the inclusive meaning represented
by the phrase “and/or”; the word “including”, “includes” and “include” shall be
deemed to be followed by the words “without limitation”; and captions or section
headings are solely for convenience and not part of the substance of this
Assignment.  Any representation, warranty, covenant or assignment therein shall
survive execution and delivery of this Assignment and shall be deemed
continuous.  Each provision of this Assignment shall be interpreted as
consistent with existing law and shall be deemed amended to the extent necessary
to comply with any conflicting law.  If any provision nevertheless is held
invalid, the other provisions shall remain in effect.  Assignor agrees that in
any legal proceeding, a photocopy of this Assignment kept in Assignee’s course
of business may be admitted into evidence as an original.

 

17.      JOINT AND SEVERAL.  If there is more than one Assignor, each of them
shall be jointly and severally liable for all amounts and obligations which
become due or should be performed under this Assignment and the term “Assignor”
shall include each as well as all of them.

 

18.       GOVERNING LAW; JURISDICTION.  This Assignment will be interpreted in
accordance with the laws of the State of Connecticut excluding its conflict of
laws rules.  ASSIGNOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT IN NEW YORK STATE IN NASSAU OR SUFFOLK COUNTY,
OTHER THAN IN CONNECTION WITH ANY IN REM PROCEEDING, AND TO THE JURISDITION OF
ANY STATE OR FEDERAL COURT IN THE STATE OF CONNECTICUT IN HARTFORD COUNTY WITH
RESPECT TO ANY IN REM PROCEEDING, AND CONSENTS THAT ASSIGNEE MAY EFFECT ANY
SERVICE OF PROCESS IN THE MANNER AND AT ASSIGNOR’S ADDRESS SET FORTH ABOVE FOR
PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS ASSIGNMENT
WILL PREVENT ASSIGNEE FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST ASSIGNOR INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST

 

5

--------------------------------------------------------------------------------


 

ANY PROPERTY OF ASSIGNOR WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR
DOMESTIC JURISDICTION.  Assignor acknowledges and agrees that the venue provided
above is the most convenient forum for both Assignee and Assignor. Assignor
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Assignment.

 

19.       WAIVER OF JURY TRIAL.  ASSIGNOR AND ASSIGNEE HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
ASSIGNMENT OR THE TRANSACTIONS RELATED THERETO.  ASSIGNOR REPRESENTS AND
WARRANTS THAT NO REPRESENTATIVE OR AGENT OF ASSIGNEE HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT ASSIGNEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS RIGHT TO JURY TRIAL WAIVER.  ASSIGNOR ACKNOWLEDGES THAT ASSIGNEE
HAS BEEN INDUCED TO ACCEPT THIS ASSIGNMENT BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS SECTION.  ASSIGNOR ACKNOWLEDGES THAT THE TRANSACTION OF WHICH
THIS ASSIGNMENT IS A PART IS A COMMERCIAL TRANSACTION, AND HEREBY VOLUNTARILY
AND KNOWINGLY WAIVES ITS RIGHT TO NOTICE AND HEARING UNDER CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES, OR AS OTHERWISE ALLOWED BY THE LAW OF ANY STATE OR
FEDERAL LAW, WITH RESPECT TO ANY PREJUDMENT REMEDY WHICH THE ASSIGNEE MAY DESIRE
TO USE, AND SPECIFICALLY AUTHORIZES THE ATTORNEY FOR THE ASSIGNEE TO ISSUE A
WRIT FOR ANY PREJUDGMENT REMEDY WITHOUT COURT ORDER.  THE UNDERSIGNED HEREBY
FURTHER WAIVES ANY REQUIREMENT FOR THE POSTING OF A BOND AND ANY RIGHT TO
REQUEST THE COURT TO REQUIRE THE ASSIGNEE TO POST A BOND IN CONNECTION WITH ANY
PREJUDGMENT REMEDY SOUGHT.

 

20.         Upon the indefeasible payment in full of the Indebtedness, Assignee
shall deliver to Assignor a termination of this General Assignment of Rents in
form suitable for recording in the County in which the Premises is located.

 

[END OF PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the day and year
first above written.

 

 

WITNESSES:

 

FARM SPRINGS ROAD, LLC

 

 

 

 

 

By: GTJ REIT, INC.

Name:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Name:

 

 

 

ACKNOWLEDGMENT

 

STATE OF                          )

 

: SS.

 

COUNTY OF                      )

 

On the                 day of August, in the year 2011, before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                                                                    ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

Notary Public

 

7

--------------------------------------------------------------------------------


 

ASSIGNMENT OF RENTS

 

FARM SPRINGS ROAD, LLC

 

To

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

Dated August 26, 2011

 

STATE OF CONNECTICUT

 

County of

 

RECORDED

 

On the

 

          day of,               , 2011

at                 o’clock           M

In Liber                 of Mortgages at Page                              

and

examined.

 

--------------------------------------------------------------------------------